Exhibit 99.3 RPA (USA) Ltd. Suite 505, 143 Union Boulevard, Lakewood, Co, USA80228 T (303) 330-0950 F (303) 330-0949 www.rpacan.com March 26, 2012 British Columbia Securities Commission (Principal Regulator) Ontario Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Prince Edward Island Securities Office Securities Registry Northwest Territories Department of Community Services – Government of Yukon Department of Justice – Government Nunavut New Gold Inc. Dear Sirs/Mesdames: Re:Consent of Qualified Person to Public Filing of Technical Report on the El Morro Project, Region III, Chile dated March 23, 2012 (“Report”) In accordance with Section 8.3 of National Instrument 43-101 Standards of Disclosure for Mineral Projects, I, Richard J. Lambert, P.E., as a qualified person responsible for preparing portions of the Report: · consent to the public filing of the Report; · confirm that the Report supports New Gold Inc.’s Annual Information Form for the financial year ended December 31, 2011 (“AIF”); · consent to the use of extracts from, or a summary of the Report in the AIF; and · confirm that I have read the AIF and that it fairly and accurately represents the information in the Report that I am responsible for. Sincerely, Roscoe Postle Associates Inc. (Signed) “Richard J. Lambert” Richard J. Lambert, P.E. Roscoe Postle Associates Inc. Suite 501, 55 University Avenue, Toronto, ONM5J 2H7 T (416) 947-0907 F (416) 947-0395 www.rpacan.com March 26, 2012 British Columbia Securities Commission (Principal Regulator) Ontario Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Prince Edward Island Securities Office Securities Registry Northwest Territories Department of Community Services – Government of Yukon Department of Justice – Government Nunavut New Gold Inc. Dear Sirs/Mesdames: Re:Consent of Qualified Person to Public Filing of Technical Report on the El Morro Project, Region III, Chile dated March 23, 2012 (“Report”) In accordance with Section 8.3 of National Instrument 43-101 Standards of Disclosure for Mineral Projects, I, Richard J. Lambert, P.E., as a qualified person responsible for preparing portions of the Report: · consent to the public filing of the Report; · confirm that the Report supports New Gold Inc.’s Annual Information Form for the financial year ended December 31, 2011 (“AIF”); · consent to the use of extracts from, or a summary of the Report in the AIF; and · confirm that I have read the AIF and that it fairly and accurately represents the information in the Report that I am responsible for. Sincerely, Roscoe Postle Associates Inc. (Signed) “A. Paul Hampton” A. Paul Hampton, P.Eng. Roscoe Postle Associates Inc. Suite 501, 55 University Avenue, Toronto, ONM5J 2H7 T (416) 947-0907 F (416) 947-0395 www.rpacan.com March 26, 2012 British Columbia Securities Commission (Principal Regulator) Ontario Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Prince Edward Island Securities Office Securities Registry Northwest Territories Department of Community Services – Government of Yukon Department of Justice – Government Nunavut New Gold Inc. Dear Sirs/Mesdames: Re:Consent of Qualified Person to Public Filing of Technical Report on the El Morro Project, Region III, Chile dated March 23, 2012 (“Report”) In accordance with Section 8.3 of National Instrument 43-101 Standards of Disclosure for Mineral Projects, I, Neil N. Gow, P. Geo, as a qualified person responsible for preparing portions of the Report: · consent to the public filing of the Report; · confirm that the Report supports New Gold Inc.’s Annual Information Form for the financial year ended December 31, 2011 (“AIF”); · consent to the use of extracts from, or a summary of the Report in the AIF; and · confirm that I have read the AIF and that it fairly and accurately represents the information in the Report that I am responsible for. Sincerely, Roscoe Postle Associates Inc. (Signed) “Neil N. Gow” Neil N. Gow, P. Geo. Roscoe Postle Associates Inc. Suite 501, 55 University Avenue, Toronto, ONM5J 2H7 T (416) 947-0907 F (416) 947-0395 www.rpacan.com March 26, 2012 British Columbia Securities Commission (Principal Regulator) Ontario Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Prince Edward Island Securities Office Securities Registry Northwest Territories Department of Community Services – Government of Yukon Department of Justice – Government Nunavut New Gold Inc. Dear Sirs/Mesdames: Re:Consent of Qualified Person to Public Filing of Technical Report on the El Morro Project, Region III, Chile dated March 23, 2012 (“Report”) In accordance with Section 8.3 of National Instrument 43-101 Standards of Disclosure for Mineral Projects, I, Lee P. Gochnour, MMSA, as a qualified person responsible for preparing portions of the Report: · consent to the public filing of the Report; · confirm that the Report supports New Gold Inc.’s Annual Information Form for the financial year ended December 31, 2011 (“AIF”); · consent to the use of extracts from, or a summary of the Report in the AIF; and · confirm that I have read the AIF and that it fairly and accurately represents the information in the Report that I am responsible for. Sincerely, Roscoe Postle Associates Inc. (Signed) “Lee P. Gochnour” Lee P. Gochnour, MMSA
